United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1128NE
                                   _____________

Martin R. Stacy,                         *
                                         *
                     Appellant,          * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
United States of America,                *       [UNPUBLISHED]
                                         *
                     Appellee.           *
                                   _____________

                            Submitted: February 5, 1998
                                Filed: February 10, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Martin R. Stacy appeals the district court's order granting the Government's
motion to dismiss for failure to state a claim. Having carefully reviewed the record, we
conclude the judgment of the district court was clearly correct. Accordingly, we affirm.
See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.